UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6209


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THOMAS TRAY SHARMONE KEARNEY,

                Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City.      Terrence W.
Boyle, District Judge. (2:04-cr-00015-BO-1; 2:09-cv-00055-BO)


Submitted:   April 26, 2012                    Decided:   May 1, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Tray Sharmone Kearney, Appellant Pro Se. Seth Morgan
Wood, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Thomas     Tray        Sharmone          Kearney       seeks    to     appeal    the

district    court’s      order       construing          his    motion      to     compel    as    a

successive      28   U.S.C.A.            § 2255       (West    Supp.       2011)    motion    and

dismissing it on that basis.                 The order is not appealable unless

a    circuit     justice            or     judge        issues         a    certificate           of

appealability.        28 U.S.C. § 2253(c)(1)(B) (2006).                          A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                              28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies          this        standard           by      demonstrating         that

reasonable      jurists        would        find        that     the       district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                          When the district court

denies     relief       on     procedural             grounds,        the     prisoner        must

demonstrate      both    that        the     dispositive            procedural       ruling       is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                      Slack, 529 U.S. at 484-85.

             We have independently reviewed the record and conclude

that Kearney has not made the requisite showing.                                   Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense    with        oral    argument          because       the    facts    and    legal



                                                  2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3